OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-4577 Federated Income Securities Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated Capital Income Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent Vote Cast For/Against Mgmt Logical Ballot Status Abbott Laboratories 04/23/2010 ABT Elect Robert Alpern Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roxanne Austin Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Daley Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect W. James Farrell Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect H. Laurance Fuller Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Osborn Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect David Owen Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roy Roberts Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Samuel Scott III Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Smithburg Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Glenn Tilton Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Miles White Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Ratification of Auditor Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Robert Hernandez Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Peter Menikoff Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Robert Ripp Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Theodore Shasta Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Amendments to Articles Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Annual Report Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Statutory Financial Statements Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Consolidated Financial Statements Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Allocation of Disposable Profit Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Discharge of the Board of Directors Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Authorized Share Capital Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Appointment of Auditor Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Ratification of Auditor (Zurich) Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Ratification of Auditor (US) Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Approval of Dividend in the Form of a Par Value Reduction Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Daniel Amos Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect John Shelby Amos, II Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Paul Amos, II Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Michael Armacost Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Kriss Cloninger, III Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Joe Harris Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Elizabeth Hudson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Douglas Johnson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Robert Johnson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Charles Knapp Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect E. Stephen Purdom Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Barbara Rimer Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Marvin Schuster Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect David Thompson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Robert Wright Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Takuro Yoshida Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Advisory Vote on Executive Compensation Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Ratification of Auditor Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect William Davis, III Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect W. Douglas Ford Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Evert Henkes Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Margaret McGlynn Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Ratification of Auditor Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted American Express Company 04/26/2010 AXP Elect Daniel Akerson Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Charlene Barshefsky Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ursula Burns Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Kenneth Chenault Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Peter Chernin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Jan Leschly Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard Levin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard McGinn Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Edward Miller Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Steven Reinemund Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Robert Walter Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ronald Williams Mgmt For For Voted American Express Company 04/26/2010 AXP Ratification of Auditor Mgmt For For Voted American Express Company 04/26/2010 AXP Advisory Vote on Executive Compensation Mgmt For For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted American Financial Group, Inc. 05/12/2010 AFG Elect James Evans Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Gregory Joseph Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Terry Jacobs Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Carl Lindner Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Carl Lindner, III Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect S. Craig Lindner Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Kenneth Ambrecht Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Theodore Emmerich Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect William Verity Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect John Von Lehman Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Ratification of Auditor Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Amendment to the 2005 Stock Incentive Plan Mgmt Against Against Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director George W. Buckley Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Mollie Hale Carter Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Donald E. Felsinger Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Victoria F. Haynes Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Antonio Maciel Neto Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patrick J. Moore Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Thomas F. O'Neill Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Kelvin R. Westbrook Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patricia A. Woertz Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Approve Omnibus Stock Plan Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Ratify Auditors Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Adopt ILO Based Code of Conduct ShrHldr Against For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Ian Cormack Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Matthew Botein Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Richard Bucknall Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Peter O'Flinn Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Ratification of Auditor Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Howard Carver Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Juan Cento Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Allen Freedman Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Elaine Rosen Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Ratification of Auditor Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Adoption of Majority Vote for Election of Directors Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Repeal of Classified Board Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Amendment to the Long Term Equity Incentive Plan Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Randall Stephenson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Gilbert Amelio Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Reuben Anderson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Blanchard Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jaime Chico Pardo Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Kelly Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jon Madonna Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Lynn Martin Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect John McCoy Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Joyce Roche Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Laura Tyson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Patricia Upton Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Ratification of Auditor Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Pension Credit Policy ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Geoffrey Bell Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Christopher Greetham Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Maurice Keane Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Henry Smith Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Appointment of Auditor Mgmt For For Voted Bank of America Corporation 02/23/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 02/23/2010 BAC Right to Adjourn Meeting Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect SusanBies Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect William Boardman Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Frank Bramble, Sr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Virgis Colbert Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Gifford Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Holliday, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect D. Paul Jones, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Monica Lozano Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Thomas May Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Brian Moynihan Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Donald Powell Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Rossotti Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Robert Scully Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Ratification of Auditor Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Advisory Vote on Executive Compensation Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Amendment to the 2003 Key Associate Stock Plan Mgmt Against Against Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against For Voted Baxter International Inc. 05/04/2010 BAX Elect Blake Devitt Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect John Forsyth Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Gail Fosler Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Carole Shapazian Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Ratification of Auditor Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted BAYER AG 04/30/2010 BAY Presentation of Accounts and Reports; Allocation of Profits/Dividends Mgmt For For Voted BAYER AG 04/30/2010 BAY Ratification of Management Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY Ratification of Supervisory Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY Compensation Policy Mgmt Abstain Against Voted BAYER AG 04/30/2010 BAY Increase in Authorized Capital I Mgmt For For Voted BAYER AG 04/30/2010 BAY Increase in Authorized Capital II Mgmt For For Voted BAYER AG 04/30/2010 BAY Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For For Voted BAYER AG 04/30/2010 BAY Authority to Repurchase Shares Mgmt For For Voted BAYER AG 04/30/2010 BAY Amendments to Articles Mgmt For For Voted BAYER AG 04/30/2010 BAY Appointment of Auditor Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Barry Allen Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Andre Berard Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Ronald Brenneman Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Sophie Brochu Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Robert Brown Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect George Cope Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Anthony Fell Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Donna Soble Kaufman Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Brian Levitt Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect EdwardLumley Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Thomas O'Neill Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Paul Weiss Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Appointment of Auditor Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Advisory Vote on Executive Compensation Mgmt Against Against Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Abdlatif Yousef Al-Hamad Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Mathis Cabiallavetta Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Dennis Dammerman Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Robert Diamond, Jr. Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect David Komansky Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect James Rohr Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Amendment to the 1999 Stock Award and Incentive Plan Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Amendment to the 1999 Annual Incentive Performance Plan Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Ratification of Auditor Mgmt For For Voted BP plc 04/15/2010 BP Accounts and Reports Mgmt For For Voted BP plc 04/15/2010 BP Directors' Remuneration Report Mgmt Abstain Against Voted BP plc 04/15/2010 BP Elect Paul Anderson Mgmt For For Voted BP plc 04/15/2010 BP Elect Antony Burgmans Mgmt For For Voted BP plc 04/15/2010 BP Elect Cynthia Carroll Mgmt For For Voted BP plc 04/15/2010 BP Elect Sir William Castell Mgmt For For Voted BP plc 04/15/2010 BP Elect Iain Conn Mgmt For For Voted BP plc 04/15/2010 BP Elect George David Mgmt For For Voted BP plc 04/15/2010 BP Elect Ian Davis Mgmt For For Voted BP plc 04/15/2010 BP Elect Robert Dudley Mgmt For For Voted BP plc 04/15/2010 BP Elect Douglas Flint Mgmt For For Voted BP plc 04/15/2010 BP Elect Byron Grote Mgmt For For Voted BP plc 04/15/2010 BP Elect Anthony Hayward Mgmt For For Voted BP plc 04/15/2010 BP Elect Andrew Inglis Mgmt For For Voted BP plc 04/15/2010 BP Elect DeAnne Julius Mgmt For For Voted BP plc 04/15/2010 BP Elect Carl-Henric Svanberg Mgmt For For Voted BP plc 04/15/2010 BP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted BP plc 04/15/2010 BP Adoption of New Articles Mgmt For For Voted BP plc 04/15/2010 BP Authority to Repurchase Shares Mgmt For For Voted BP plc 04/15/2010 BP Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted BP plc 04/15/2010 BP Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted BP plc 04/15/2010 BP Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted BP plc 04/15/2010 BP Renewal of Executive Directors' Incentive Plan Mgmt For For Voted BP plc 04/15/2010 BP Scrip Dividend Mgmt For For Voted BP plc 04/15/2010 BP Shareholder Proposal Regarding Report on Sunrise SAGD Project Mgmt Against For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Douglas H. Brooks Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Harriet Edelman Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Marvin J. Girouard Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director John W. Mims Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director George R. Mrkonic Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Erle Nye Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Rosendo G. Parra Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Cece Smith Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Ratify Auditors Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect LambertoAndreotti Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Lewis Campbell Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect James Cornelius Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Louis Freeh Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Laurie Glimcher Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Michael Grobstein Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Leif Johansson Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Alan Lacy Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Vicki Sato Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Togo West, Jr. Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect R. Sanders Williams Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Ratification of Auditor Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Animal Welfare ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Elect W. Bruce Hanks Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect C. G. Melville, Jr. Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect WilliamOwens Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect Glen Post III Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Ratification of Auditor Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Company Name Change Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL 2010 Executive Officer Short Term Incentive Plan Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Network Management Practices ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Limitations on Executive Compensation ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Elect Samuel Armacost Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Franklyn Jenifer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Sam Nunn Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Watson Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Payments to Governments ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Country Selection Guidelines ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHldr Against For Voted CMS Energy Corporation 05/21/2010 CMS Elect Merribel Ayres Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Jon Barfield Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Stephen Ewing Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Richard Gabrys Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect David Joos Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Philip Lochner, Jr. Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Michael Monahan Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect John Russell Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Kenneth Way Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect John Yasinsky Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Ratification of Auditor Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against For Voted CMS Energy Corporation 05/21/2010 CMS Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect S. Decker Anstrom Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Kenneth Bacon Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Sheldon Bonovitz Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Edward Breen Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Julian Brodsky Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Joseph Collins Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect J. Michael Cook Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Gerald Hassell Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Jeffrey Honickman Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Brian Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Ralph Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Judith Rodin Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Michael Sovern Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Ratification of Auditor Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 2006 Cash Bonus Plan Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Armitage Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Auchinleck Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Copeland, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kenneth Duberstein Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Ruth Harkin Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harold McGraw III Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Mulva Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Robert Niblock Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harald Norvik Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Reilly Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Bobby Shackouls Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Victoria Tschinkel Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kathryn Turner Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Wade, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Ratification of Auditor Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Risk Management Report ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Stephen Butler Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Dan Smith Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Gerald Smith Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Mark Thompson Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Accounts and Reports Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Authority of Subsidiaries to Repurchase Shares Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Authority to Set Price of Reissued Treasury Shares Mgmt For For Voted Cooper Industries plc 08/31/2009 CBE G24182100 Approve Reincorporation from Bermuda to Ireland through Scheme of Arrangement Mgmt For For Voted Cooper Industries plc 08/31/2009 CBE G24182100 Approve the Creation of Distributable Reserves Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect Roy Armes Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect ThomasCapo Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect Robert Welding Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Ratification of Auditor Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Repeal of Classified Board Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB 2010 Incentive Compensation Plan Mgmt Against Against Voted Dover Corporation 05/06/2010 DOV Elect David Benson Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Robert Cremin Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Jean-Pierre Ergas Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Peter Francis Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Kristiane Graham Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect James Koley Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Robert Livingston Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Richard Lochridge Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Bernard Rethore Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Michael Stubbs Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Mary Winston Mgmt For For Voted Dover Corporation 05/06/2010 DOV Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Ralph Alvarez Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Winfried Bischoff Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect R. David Hoover Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Franklyn Prendergast Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Kathi Seifert Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Repeal of Classified Board Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elimination of Supermajority Requirement Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted EnCana Corporation 11/25/2009 ECA Approve Reorganization/Restructuring Plan to Create Two Companies Mgmt N/A N/A Unvoted EnCana Corporation 11/25/2009 ECA Approve Employee Stock Option Plan for Cenovus Energy Inc. Mgmt N/A N/A Unvoted EnCana Corporation 11/25/2009 ECA Approve Shareholder Rights Plan for Cenovus Energy Inc. Mgmt N/A N/A Unvoted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Canning Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect M. Walter D'Alessio Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nicholas DeBenedictis Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Bruce DeMars Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nelson Diaz Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Sue Ling Gin Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Rosemarie Greco Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Paul Joskow Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Richard Mies Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Palms Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect William Richardson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Thomas Ridge Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rogers, Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rowe Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Stephen Steinour Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Donald Thompson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 2011 Long-Term Incentive Plan Mgmt Against Against Voted Exelon Corporation 04/27/2010 EXC 30161N101 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Michael Boskin Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Peter Brabeck-Letmathe Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Larry Faulkner Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Jay Fishman Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Kenneth Frazier Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect William George Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Marilyn Nelson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Samuel Palmisano Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Steven Reinemund Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Rex Tillerson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Edward Whitacre, Jr. Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Human Right to Water ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding an Energy Technology Report ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Future Energy Trends ShrHldr Against For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Mark Bernstein Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Pamela Davies Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Sharon AllredDecker Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Edward Dolby Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Glenn Eisenberg Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Howard Levine Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect George Mahoney, Jr. Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect James Martin, Jr. Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Harvey Morgan Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Dale Pond Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Ratification of Auditor Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Accounts and Reports; Ratification of Board Acts Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Consolidated Accounts and Reports Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Allocation of Losses/Dividends Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreement with the French State Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreements with Directors Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreement with Novalis Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Repurchase Shares Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Stephane Richard Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Marc Maouche Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Jean-Pierre Borderieux Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Shares to Holders of Orange SA Shares and Options Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Option-Based Liquidity Instruments to Holders of Orange SA Shares and Options Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Grant Stock Options to Employees and Executives Mgmt Against Against Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Carry Out Formalities Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Elect Gene Betts Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Elect Thomas Poberezny Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Ratification of Auditor Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Amendment to the Employee Stock Purchase Plan Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Reincorporation from the Cayman Islands to Switzerland Mgmt Against Against Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Right to Adjourn Meeting Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Nicholas Chabraja Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect James Crown Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Fricks Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Jay Johnson Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect George Joulwan Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Paul Kaminski Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect John Keane Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Lester Lyles Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Osborn Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Robert Walmsley Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Ratification of Auditor Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Shareholder Proposal Regarding Space Weapons ShrHldr Against For Voted General Electric Company 04/28/2010 GE Elect W. Geoffrey Beattie Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Cash, Jr. Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sir William Castell Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ann Fudge Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Susan Hockfield Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Jeffrey Immelt Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Andrea Jung Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Alan Lafley Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Lane Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ralph Larsen Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Rochelle Lazarus Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Mulva Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sam Nunn Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Roger Penske Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Swieringa Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Douglas Warner III Mgmt For For Voted General Electric Company 04/28/2010 GE Ratification of Auditor Mgmt For For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Genuine Parts Company 04/19/2010 GPC Elect Mary Bullock Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jean Douville Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Thomas Gallagher Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect George Guynn Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect John Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Michael Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect J. Hicks Lanier Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Wendy Needham Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jerry Nix Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Larry Prince Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Gary Rollins Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Ratification of Auditor Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Alan M. Bennett Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Thomas M. Bloch Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Richard C. Breeden Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Robert A. Gerard Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Len J. Lauer Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director David B. Lewis Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Tom D. Seip Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director L. Edward Shaw, Jr. Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Russell P. Smyth Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Christianna Wood Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Amend Omnibus Stock Plan Mgmt Against Against Voted H&RBlock, Inc. 09/24/2009 HRB Ratify Auditors Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Terry D. Growcock Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Leslie F. Kenne Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director David B. Rickard Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Gregory T. Swienton Mgmt For For Voted Harris Corp. 10/23/2009 HRS Ratify Auditors Mgmt For For Voted Harris Corp. 10/23/2009 HRS Require Independent Board Chairman ShrHldr For Against Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect Gene Anderson Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect Edward Fritsch Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect David Hartzell Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect Lawrence Kaplan Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect Sherry Kellett Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Elect L. Glenn Orr, Jr. Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Ratification of Auditor Mgmt For For Voted Highwoods Properties, Inc. 05/13/2010 HIW Amendment to the Employee Stock Purchase Plan Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Gordon Bethune Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Kevin Burke Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Jaime Chico Pardo Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect David Cote Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect D. Scott Davis Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Linnet Deily Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Lord Clive Hollick Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect George Paz Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Bradley Sheares Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Michael Wright Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Ratification of Auditor Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Advisory Vote on Executive Compensation Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Human Rights ShrHldr Against For Voted IBERIABANK Corp. 08/24/2009 IBKC Increase Authorized Common Stock Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Accounts and Reports Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Directors' Remuneration Report Mgmt Abstain Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Allocation of Profits/Dividends Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect Graham Allan Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect Ralph Kugler Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect David Webster Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Appointment of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Set Auditor's Fees Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authorisation of Political Donations Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Repurchase Shares Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Adoption of New Articles Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Alain Belda Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Cathleen Black Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect WilliamBrody Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Kenneth Chenault Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Michael Eskew Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Shirley Jackson Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Andrew Liveris Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect W. James McNerney, Jr. Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Taizo Nishimuro Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect James Owens Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Samuel Palmisano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Joan Spero Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Sidney Taurel Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Lorenzo Zambrano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Ratification of Auditor Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Intersil Corporation 10/06/2009 ISIL 46069S109 Amend Omnibus Stock Plan Mgmt Against Against Voted Intersil Corporation 10/06/2009 ISIL 46069S109 Approve Stock Option Exchange Program Mgmt Against Against Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Colleen Barrett Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect M. Anthony Burns Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Maxine Clark Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Thomas Engibous Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Kent Foster Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Geraldine Laybourne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Burl Osborne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Leonard Roberts Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Javier Teruel Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect R. Gerald Turner Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Myron Ullman III Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Mary Beth West Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Mary Coleman Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect James Cullen Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Michael Johns Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Susan Lindquist Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Anne Mulcahy Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Leo Mullin Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Perez Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Charles Prince Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect David Satcher Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Weldon Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Crandall Bowles Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Stephen Burke Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Cote Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Crown Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Dimon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Ellen Futter Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Gray, III Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Laban Jackson, Jr. Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Novak Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Lee Raymond Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Weldon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Ratification of Auditor Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Advisory Vote on Executive Compensation Mgmt Against Against Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect John Alm Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Dennis Beresford Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect John Bergstrom Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Abelardo Bru Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Robert Decherd Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Thomas Falk Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Mae Jemison Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect James Jenness Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Ian Read Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Linda Rice Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Marc Shapiro Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect G. Craig Sullivan Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Ratification of Auditor Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Brunner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ralph Clark Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Enloe, III Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Richard Fisher Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Matthew Flanigan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Karl Glassman Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ray Griffith Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect David Haffner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Joseph McClanathan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Judy Odom Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Maurice Purnell, Jr. Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Phoebe Wood Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Ratification of Auditor Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Amendment to the Flexible Stock Plan Mgmt Against Against Voted Leggett & Platt, Incorporated 05/13/2010 LEG Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Robert H. Swanson, Jr. Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director David S. Lee Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Lothar Maier Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Richard M. Moley Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Thomas S. Volpe Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Approve Executive Incentive Bonus Plan Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Ratify Auditors Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Richard H. Anderson Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Victor J. Dzau Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director William A. Hawkins Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director S. Ann Jackson Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Denise M. O'Leary Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Robert C. Pozen Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Jean-pierre Rosso Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Jack W. Schuler Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Ratify Auditors Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Amend Omnibus Stock Plan Mgmt Against Against Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Leslie Brun Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Cech Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Richard Clark Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Glocer Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Steven Goldstone Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Harrison, Jr. Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Harry Jacobson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Kelley Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect C. Robert Kidder Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Rochelle Lazarus Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Carlos Represas Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Patricia Russo Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Shenk Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Anne Tatlock Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Craig Thompson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Wendell Weeks Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Peter Wendell Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Ratification of Auditor Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Incentive Stock Plan Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Non-Employee Directors Stock Option Plan Mgmt For For Voted Merck & Co., Inc. 08/07/2009 MRK Approve Acquisition Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect R. Glenn Hubbard Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect Alfred Kelly, Jr. Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect James Kilts Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect David Satcher Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Ratification of Auditor Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director William H. Gates, III Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Steven A. Ballmer Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Dina Dublon Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Raymond V. Gilmartin Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Reed Hastings Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Maria Klawe Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director David F. Marquardt Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Charles H. Noski Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Helmut Panke Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Ratify Auditors Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Permit Right to Call Special Meeting Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Adopt Principles for Health Care Reform ShrHldr Against For Voted Microsoft Corporation 11/19/2009 MSFT Report on Charitable Contributions ShrHldr Against For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect John Cleghorn Mgmt For For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect Charles Herington Mgmt For For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect David O'Brien Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Brian L. Halla Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Steven R. Appleton Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Gary P. Arnold Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Richard J. Danzig Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director John T. Dickson Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Robert J. Frankenberg Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Modesto A. Maidique Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Edward R. McCracken Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Roderick C. McGeary Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Ratify Auditors Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Approve Executive Incentive Bonus Plan Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Approve Omnibus Stock Plan Mgmt Against Against Voted National Semiconductor Corporation 09/25/2009 NSM Approve Repricing of Options Mgmt Against Against Voted NSTAR 05/06/2010 NST 67019E107 Elect Gary Countryman Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Elect James DiStasio Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Elect Thomas May Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Spencer Abraham Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Chalsty Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Stephen Chazen Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Edward Djerejian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Feick Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Carlos Gutierrez Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Ray Irani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Irvin Maloney Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Avedick Poladian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rodolfo Segovia Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Aziz Syriani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rosemary Tomich Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Walter Weisman Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Re-approval of Performance Goals under the 2005 Long-Term Incentive Plan Mgmt Against Against Voted Occidental Petroleum Corporation 05/07/2010 OXY Advisory Vote on Executive Compensation Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Report on Host Country Regulations ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Security of Chemical Facilities ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Wren Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Bruce Crawford Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Alan Batkin Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Robert Clark Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Leonard Coleman, Jr. Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Errol Cook Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Susan Denison Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Michael Henning Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Murphy Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Purcell Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Linda Rice Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Gary Roubos Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Ratification of Auditor Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Amendment to the 2007 Incentive Award Plan Mgmt Against Against Voted Omnicom Group Inc. 05/25/2010 OMC Adoption of Majority Vote for Election of Directors Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Issue Shares in Connection with Acquisition of PARIS RE Holdings Limited Mgmt For For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Approve Increase in Size of Board from 11 to 12 Mgmt For For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Amend the 2005 Employee Equity Plan Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect John Rollwagen Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Vito Baumgartner Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Jean-Paul Montupet Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Lucio Stanca Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Ratification of Auditor Mgmt For For Voted PDL BioPharma, Inc. 06/09/2010 PDLI 69329Y104 Elect Harold Selick Mgmt For For Voted PDL BioPharma, Inc. 06/09/2010 PDLI 69329Y104 Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Shona Brown Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ian Cook Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Dina Dublon Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Victor Dzau Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ray Hunt Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Alberto Ibarguen Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Arthur Martinez Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Indra Nooyi Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Sharon Rockefeller Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect James Schiro Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Lloyd Trotter Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Daniel Vasella Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Amendment to the 2007 Long-Term Incentive Plan Mgmt Against Against Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against For Voted Pfizer Inc. 04/22/2010 PFE Elect Dennis Ausiello Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Michael Brown Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect M. Anthony Burns Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Robert Burt Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect W. Don Cornwell Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Frances Fergusson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Gray, III Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Constance Horner Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect James Kilts Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Jeffrey Kindler Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect George Lorch Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect John Mascotte Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Suzanne Nora Johnson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Stephen Sanger Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Steere, Jr. Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Ratification of Auditor Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Advisory Vote on Executive Compensation Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Elect Harold Brown Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Mathis Cabiallavetta Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Louis Camilleri Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect J. Dudley Fishburn Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Jennifer Li Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Graham Mackay Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Sergio Marchionne Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Lucio Noto Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Carlos Slim Helu Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Stephen Wolf Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Ratification of Auditor Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against For Voted PPG Industries, Inc. 04/15/2010 PPG Elect James Berges Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Victoria Haynes Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Martin Richenhagen Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Ratification of Auditor Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Shareholder Proposal Regarding Environmental Accountability Report ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Graham Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Heydt Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Craig Rogerson Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Repeal of Classified Board Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Ratification of Auditor Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Michael Dan Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect C. Daniel Gelatt Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Sandra Helton Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Larry Zimpleman Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 2010 Stock Incentive Plan Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Ratification of Auditor Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Albert Gamper, Jr. Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Conrad Harper Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect William Hickey Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Ralph Izzo Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Shirley Jackson Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect David Lilley Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Thomas Renyi Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Hak Cheol Shin Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Richard Swift Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Ratification of Auditor Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect B. Wayne Hughes Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Ronald Havner, Jr. Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Dann Angeloff Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect William Baker Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect John Evans Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Tamara Hughes Gustavson Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Uri Harkham Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect B. Wayne Hughes, Jr. Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Harvey Lenkin Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Avedick Poladian Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Gary Pruitt Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Ronald Spogli Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Elect Daniel Staton Mgmt For For Voted Public Storage 05/06/2010 PSA 74460D109 Ratification of Auditor Mgmt Against Against Voted Qwest Communications International Inc. 05/12/2010 Q Elect Edward Mueller Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Charles Biggs Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect K. Dane Brooksher Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Peter Hellman Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect R. David Hoover Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Patrick Martin Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Caroline Matthews Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Wayne Murdy Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Jan Murley Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Michael Roberts Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect James Unruh Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Anthony Welters Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Ratification of Auditor Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Amendment to the Employee Stock Purchase Plan Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Rio Tinto plc 04/15/2010 RIO Accounts and Reports Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Directors' Remuneration Report Mgmt Abstain Against Voted Rio Tinto plc 04/15/2010 RIO Elect Robert Brown Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Elect Ann Godbehere Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Elect SamuelWalsh Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Guy Elliott Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Michael Fitzpatrick Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Lord Kerr of Kinlochard Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Rio Tinto plc 04/15/2010 RIO Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Repurchase Rio Tinto plc Shares Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Accounts and Reports Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Consolidated Accounts and Reports Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Allocation of Profits/Dividends Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Related Party Transactions Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Ratification of the Co-option of Serge Weinberg Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Catherine Brechignac Mgmt For N/A Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Robert Castaigne Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Lord Douro Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Christian Mulliez Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Christopher Viehbacher Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Authority to Repurchase Shares Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Amendments to Articles Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Authority to Carry Out Formalities Mgmt For For Voted Sasol Ltd 11/27/2009 Accept Financial Statements and Statutory Reports for Year Ended 30 June 2009 Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Brian Connellan as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Henk Dijkgraaf as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Nolitha Fakude as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Imogen Mkhize as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Tom Wixley as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Elect Colin Beggs as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Elect Johnson Njeke as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Reappoint KPMG Inc as Auditors of the Company and AW van der Lith as the Individual Registered Auditor Mgmt For For Voted Sasol Ltd 11/27/2009 Authorize Repurchase of Up to 4 Percent of Issued Share Capital Mgmt For For Voted Sasol Ltd 11/27/2009 Approve Remuneration of Non-Executive Directors with Effect from 1 July 2009 Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Caleb Fort Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect John Mullin, III Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Philippe Rollier Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Thomas Whiddon Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Ratification of Auditor Mgmt For For Voted Telus Corporation 05/05/2010 T 87971M202 Shareholder Rights Plan Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Presentation of Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Consolidated Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Allocation of Profits/Dividends Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Ratification of Board Acts Mgmt Against Against Voted Tenaris SA 06/02/2010 TEN 88031M109 Election of Directors Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Directors' Fees Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Authority to Repurchase Shares Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Electronic Communications Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Presentation of Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Consolidated Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Allocation of Profits/Dividends Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Ratification of Board Acts Mgmt Against N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Election of Directors Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Directors' Fees Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Appointment of Auditor and Authority to Set Fees Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Authority to Repurchase Shares Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Electronic Communications Mgmt For N/A Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ralph Babb, Jr. Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Boren Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Daniel Carp Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Carrie Cox Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Goode Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Stephen MacMillan Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Pamela Patsley Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Wayne Sanders Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ruth Simmons Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Richard Templeton Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Christine Whitman Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Ratification of Auditor Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Zoe Baird Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Sheila Burke Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Cash, Jr. Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect John Finnegan Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Martin McGuinn Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Lawrence Small Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Jess Soderberg Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Daniel Somers Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Karen Williams Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Zimmerman Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Alfred Zollar Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect F. Duane Ackerman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect David Batchelder Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Francis Blake Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Ari Bousbib Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Gregory Brenneman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Albert Carey Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Armando Codina Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Bonnie Hill Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Karen Katen Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Approval of Material Terms of Performance Goals Under the 2005 Omnibus Stock Incentive Plan Mgmt Against Against Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Berndt Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Charles Bunch Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Paul Chellgren Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Robert Clay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Kay James Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Kelson Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Bruce Lindsay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Anthony Massaro Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Jane Pepper Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect James Rohr Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Donald Shepard Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Lorene Steffes Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Dennis Strigl Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Stephen Thieke Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Thomas Usher Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect George Walls, Jr. Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Helge Wehmeier Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Ratification of Auditor Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Advisory Vote on Executive Compensation Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Kenneth I. Chenault Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Scott D. Cook Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Rajat K. Gupta Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director A.G. Lafley Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Charles R. Lee Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Lynn M. Martin Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Robert A. McDonald Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director W. James McNerney, Jr. Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Johnathan A. Rodgers Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ralph Snyderman Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Mary Agnes Wilderotter Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Patricia A. Woertz Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ernesto Zedillo Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Ratify Auditors Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Amend Code of Regulations Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Approve Omnibus Stock Plan Mgmt Against Against Voted The Procter & Gamble Company 10/13/2009 PG Provide for Cumulative Voting ShrHldr Against For Voted The Procter & Gamble Company 10/13/2009 PG Advisory Vote to Ratify Named Executive Officers' Compensation ShrHldr Against For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Alan Beller Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect John Dasburg Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Janet Dolan Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Kenneth Duberstein Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Jay Fishman Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Lawrence Graev Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Patricia Higgins Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Thomas Hodgson Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Cleve Killingsworth, Jr. Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Blythe McGarvie Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Donald Shepard Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Laurie Thomsen Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Ratification of Auditor Mgmt For For Voted The Washington Post Company 05/13/2010 WPO Elect Lee Bollinger Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Elect Christopher Davis Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Elect John Dotson, Jr. Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Amendment to the Incentive Compensation Plan Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director M. Jay Allison Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director James C. Day Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard T. Du Moulin Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director J. Wayne Leonard Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jon C. Madonna Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Joseph H. Netherland Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard A. Pattarozzi Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Nicholas Sutton Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Cindy B. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Dean E. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jack E. Thompson Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Approve Omnibus Stock Plan Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Ratify Auditors Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Carole Black Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Glenn Britt Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Thomas Castro Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect David Chang Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect James Copeland, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Peter Haje Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Donna James Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Don Logan Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect N.J. Nicholas, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Wayne Pace Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect EdwardShirley Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect John Sununu Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Ratification of Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Accounts and Reports Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Consolidated Accounts and Reports Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Allocation of Profits/Dividends Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Related Party Transactions Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Retirement Indemnity, Supplementary Pension Plan and Severance Package for Christophe de Margerie Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Repurchase Shares Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Thierry Desmarest Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Thierry de Rudder Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Gunnar Brock Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Appointment of Auditor (Ernst & Young Audit) Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Appointment of Auditor (KPMG Audit) Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Replacement of Alternate Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Replacement of Alternate Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments Mgmt Against Against Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/Convertible Securities Under Employee Savings Plan Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Grant Stock Options Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Shareholder Proposal Regarding Collective Investment Funds Mgmt Against For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Claude Clement Mgmt For N/A Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Accounts and Reports Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Ratification of Board Acts Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Edward Breen Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Michael Daniels Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Timothy Donahue Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brian Duperreault Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Bruce Gordon Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Rajiv Gupta Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect John Krol Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brendan O'Neill Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect William Stavropoulos Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Sandra Wijnberg Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect R. David Yost Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Special Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Allocation of Profits/Dividends Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Special Dividend/Reduction in Par Value Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Adoption of Plurality Vote in Contested Elections Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Transaction of Other Business Mgmt Against Against Voted United Parcel Service, Inc. 05/06/2010 UPS Elect F. Duane Ackerman Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Michael Burns Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect D. Scott Davis Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Stuart Eizenstat Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect MichaelEskew Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect William Johnson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Ann Livermore Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Rudy Markham Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect John Thompson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Carol Tome Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Ratification of Auditor Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Adoption of Majority Vote for Election of Directors Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Louis Chenevert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect John Faraci Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jean-Pierre Garnier Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jamie Gorelick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Carlos Gutierrez Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Edward Kangas Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Charles Lee Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard McCormick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Harold McGraw III Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard Myers Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect H. Patrick Swygert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Andre Villeneuve Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Christine Whitman Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Ratification of Auditor Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Edward Noonan Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jeffrey Greenberg Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect John Hendrickson Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Sumit Rajpal Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Edward Noonan Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect C.N. Rupert Atkin Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Patrick Barry Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Julian Bosworth Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Michael Carpenter Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Rodrigo Castro Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jane Clouting Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Joseph Consolino Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect C. Jerome Dill Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Andrew Downey Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Kerry Emanuel Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jonathan Ewington Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Andrew Gibbs Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Michael Greene Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Nicholas Hales Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Mark Johnson Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Anthony Keys Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Robert Kuzloski Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Gillian Langford Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Stuart Mercer Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Paul Miller Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jean-Marie Nessi Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect George Reeth Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Julian Ross Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Rafael Saer Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Verner Southey Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Giuseppe Venesiani Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Nigel Wachman Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Conan Ward Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Lixin Zeng Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Ratification of Auditor Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Richard Carrion Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect M. Frances Keeth Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Robert Lane Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Sandra Moose Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Joseph Neubauer Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Donald Nicolaisen Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Thomas O'Brien Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Clarence Otis, Jr. Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Hugh Price Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Ivan Seidenberg Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Rodney Slater Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Snow Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Stafford Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Ratification of Auditor Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Advisory Vote on Executive Compensation Mgmt Against Against Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against For Voted Vodafone Group plc 07/28/2009 92857W209 Accept Financial Statements and Statutory Reports Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Sir John Bond as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect John Buchanan as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Vittorio Colao as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Michel Combes as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Andy Halford as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Alan Jebson as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Samuel Jonah as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Nick Land as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Anne Lauvergeon as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Simon Murray as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Stephen Pusey as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Luc Vandevelde as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Anthony Watson as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Philip Yea as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve Final Dividend of 5.20 Pence Per Ordinary Share Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve Remuneration Report Mgmt Abstain Against Voted Vodafone Group plc 07/28/2009 92857W209 Reappoint Deloitte LLP as Auditors of the Company Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Subject to the Passing of Resolution 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise 5,200,000,000 Ordinary Shares for Market Purchase Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Adopt New Articles of Association Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Aida Alvarez Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect James Breyer Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect M. Michele Burns Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect James Cash, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Roger Corbett Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Douglas Daft Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Michael Duke Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Gregory Penner Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Steven Reinemund Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect H. Lee Scott, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Arne Sorenson Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Jim Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect S. Robson Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Christopher Williams Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Linda Wolf Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Ratification of Auditor Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT ASDA Limited Sharesave Plan 2000 Mgmt Against Against Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Baker II Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Chen Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Lloyd Dean Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Engel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Enrique Hernandez, Jr. Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Donald James Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Richard McCormick Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Mackey McDonald Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Cynthia Milligan Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Nicholas Moore Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Philip Quigley Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Judith Runstad Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Stephen Sanger Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Robert Steel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Stumpf Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Swenson Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Advisory Vote on Executive Compensation Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Increase of Authorized Common Stock Mgmt Against Against Voted Wells Fargo & Company 04/27/2010 WFC Ratification of Auditor Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Wyeth 07/20/2009 Approve Merger Agreement Mgmt For For Voted Wyeth 07/20/2009 Adjourn Meeting Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert M. Amen Mgmt For For Voted Wyeth 07/20/2009 Elect Director Michael J. Critelli Mgmt For For Voted Wyeth 07/20/2009 Elect Director Frances D. Fergusson Mgmt For For Voted Wyeth 07/20/2009 Elect Director Victor F. Ganzi Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert Langer Mgmt For For Voted Wyeth 07/20/2009 Elect Director John P. Mascotte Mgmt For For Voted Wyeth 07/20/2009 Elect Director Raymond J. McGuire Mgmt For For Voted Wyeth 07/20/2009 Elect Director Mary Lake Polan Mgmt For For Voted Wyeth 07/20/2009 Elect Director Bernard Poussot Mgmt For For Voted Wyeth 07/20/2009 Elect Director Gary L. Rogers Mgmt For For Voted Wyeth 07/20/2009 Elect Director John R. Torell III Mgmt For For Voted Wyeth 07/20/2009 Ratify Auditors Mgmt For For Voted Wyeth 07/20/2009 Report on Political Contributions ShrHldr Against For Voted Wyeth 07/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHldr Against For Voted Xerox Corporation 02/05/2010 XRX Issuance of Shares Pursuant to Merger Mgmt For For Voted Xerox Corporation 02/05/2010 XRX Right to Adjourn Meeting Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Glenn Britt Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Ursula Burns Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Richard Harrington Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect William Hunter Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Robert McDonald Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect N.J. Nicholas, Jr. Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Charles Prince Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Ann Reese Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Mary Wilderotter Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Ratification of Auditor Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Amendment to the 2004 Performance Incentive Plan Mgmt Against Against Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Philip T. Gianos Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Moshe N. Gavrielov Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director John L. Doyle Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Jerald G. Fishman Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director William G. Howard, Jr. Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director J. Michael Patterson Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Marshall C. Turner Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director E.W. Vanderslice Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Amend Omnibus Stock Plan Mgmt Against Against Voted Xilinx, Inc. 08/12/2009 XLNX Ratify Auditors Mgmt For For Voted Federated Muni and Stock Advantage Fund IssuerName MeetingDate Ticker CUSIP ProposalText Proponent Vote Cast For/Against Mgmt Logical Ballot Status Abbott Laboratories 04/23/2010 ABT Elect Robert Alpern Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roxanne Austin Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Daley Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect W. James Farrell Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect H. Laurance Fuller Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Osborn Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect David Owen Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Roy Roberts Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Samuel Scott III Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect William Smithburg Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Glenn Tilton Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Elect Miles White Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Ratification of Auditor Mgmt For For Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Abbott Laboratories 04/23/2010 ABT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Robert Hernandez Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Peter Menikoff Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Robert Ripp Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Elect Theodore Shasta Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Amendments to Articles Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Annual Report Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Statutory Financial Statements Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Consolidated Financial Statements Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Allocation of Disposable Profit Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Discharge of the Board of Directors Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Authorized Share Capital Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Appointment of Auditor Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Ratification of Auditor (Zurich) Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Ratification of Auditor (US) Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Amendment to the 2004 Long-Term Incentive Plan Mgmt For For Voted Ace Limited 05/19/2010 ACE H0023R105 Approval of Dividend in the Form of a Par Value Reduction Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Daniel Amos Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect John Shelby Amos, II Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Paul Amos, II Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Michael Armacost Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Kriss Cloninger, III Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Joe Harris Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Elizabeth Hudson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Douglas Johnson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Robert Johnson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Charles Knapp Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect E. Stephen Purdom Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Barbara Rimer Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Marvin Schuster Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect David Thompson Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Robert Wright Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Elect Takuro Yoshida Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Advisory Vote on Executive Compensation Mgmt For For Voted Aflac Incorporated 05/03/2010 AFL Ratification of Auditor Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect William Davis, III Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect W. Douglas Ford Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Evert Henkes Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Elect Margaret McGlynn Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Ratification of Auditor Mgmt For For Voted Air Products and Chemicals, Inc. 01/28/2010 APD Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted American Express Company 04/26/2010 AXP Elect Daniel Akerson Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Charlene Barshefsky Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ursula Burns Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Kenneth Chenault Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Peter Chernin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Jan Leschly Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard Levin Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Richard McGinn Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Edward Miller Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Steven Reinemund Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Robert Walter Mgmt For For Voted American Express Company 04/26/2010 AXP Elect Ronald Williams Mgmt For For Voted American Express Company 04/26/2010 AXP Ratification of Auditor Mgmt For For Voted American Express Company 04/26/2010 AXP Advisory Vote on Executive Compensation Mgmt For For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted American Express Company 04/26/2010 AXP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted American Financial Group, Inc. 05/12/2010 AFG Elect James Evans Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Gregory Joseph Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Terry Jacobs Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Carl Lindner Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Carl Lindner, III Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect S. Craig Lindner Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Kenneth Ambrecht Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect Theodore Emmerich Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect William Verity Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Elect John Von Lehman Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Ratification of Auditor Mgmt For For Voted American Financial Group, Inc. 05/12/2010 AFG Amendment to the 2005 Stock Incentive Plan Mgmt Against Against Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director George W. Buckley Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Mollie Hale Carter Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Donald E. Felsinger Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Victoria F. Haynes Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Antonio Maciel Neto Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patrick J. Moore Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Thomas F. O'Neill Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Kelvin R. Westbrook Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Elect Director Patricia A. Woertz Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Approve Omnibus Stock Plan Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Ratify Auditors Mgmt For For Voted Archer-Daniels-Midland Company 11/05/2009 ADM Adopt ILO Based Code of Conduct ShrHldr Against For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Ian Cormack Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Matthew Botein Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Richard Bucknall Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Elect Peter O'Flinn Mgmt For For Voted Aspen Insurance Holdings Limited 04/28/2010 AHL G05384105 Ratification of Auditor Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Howard Carver Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Juan Cento Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Allen Freedman Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Elect Elaine Rosen Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Ratification of Auditor Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Adoption of Majority Vote for Election of Directors Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Repeal of Classified Board Mgmt For For Voted Assurant, Inc. 05/13/2010 AIZ 04621X108 Amendment to the Long Term Equity Incentive Plan Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Randall Stephenson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Gilbert Amelio Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Reuben Anderson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Blanchard Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jaime Chico Pardo Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect James Kelly Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Jon Madonna Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Lynn Martin Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect John McCoy Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Joyce Roche Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Laura Tyson Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Elect Patricia Upton Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Ratification of Auditor Mgmt For For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Pension Credit Policy ShrHldr Against For Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted AT&T INC. 04/30/2010 T 00206R102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Geoffrey Bell Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Christopher Greetham Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Maurice Keane Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Elect Henry Smith Mgmt For For Voted Axis Capital Holdings Limited 05/06/2010 AXS G0692U109 Appointment of Auditor Mgmt For For Voted Bank of America Corporation 02/23/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 02/23/2010 BAC Right to Adjourn Meeting Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect SusanBies Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect William Boardman Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Frank Bramble, Sr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Virgis Colbert Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Gifford Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Holliday, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect D. Paul Jones, Jr. Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Monica Lozano Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Thomas May Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Brian Moynihan Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Donald Powell Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Charles Rossotti Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Elect Robert Scully Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Ratification of Auditor Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Increase of Authorized Common Stock Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Advisory Vote on Executive Compensation Mgmt For For Voted Bank of America Corporation 04/28/2010 BAC Amendment to the 2003 Key Associate Stock Plan Mgmt Against Against Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted Bank of America Corporation 04/28/2010 BAC Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against For Voted Baxter International Inc. 05/04/2010 BAX Elect Blake Devitt Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect John Forsyth Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Gail Fosler Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Elect Carole Shapazian Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Ratification of Auditor Mgmt For For Voted Baxter International Inc. 05/04/2010 BAX Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted BAYER AG 04/30/2010 BAY Presentation of Accounts and Reports; Allocation of Profits/Dividends Mgmt For For Voted BAYER AG 04/30/2010 BAY Ratification of Management Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY Ratification of Supervisory Board Acts Mgmt Against Against Voted BAYER AG 04/30/2010 BAY Compensation Policy Mgmt Abstain Against Voted BAYER AG 04/30/2010 BAY Increase in Authorized Capital I Mgmt For For Voted BAYER AG 04/30/2010 BAY Increase in Authorized Capital II Mgmt For For Voted BAYER AG 04/30/2010 BAY Authority to Issue Convertible Debt Instruments; Increase in Conditional Capital Mgmt For For Voted BAYER AG 04/30/2010 BAY Authority to Repurchase Shares Mgmt For For Voted BAYER AG 04/30/2010 BAY Amendments to Articles Mgmt For For Voted BAYER AG 04/30/2010 BAY Appointment of Auditor Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Barry Allen Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Andre Berard Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Ronald Brenneman Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Sophie Brochu Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Robert Brown Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect George Cope Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Anthony Fell Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Donna Soble Kaufman Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Brian Levitt Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect EdwardLumley Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Thomas O'Neill Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Elect Paul Weiss Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Appointment of Auditor Mgmt For For Voted BCE Inc. 05/06/2010 BCE 05534B760 Advisory Vote on Executive Compensation Mgmt Against Against Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Abdlatif Yousef Al-Hamad Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Mathis Cabiallavetta Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Dennis Dammerman Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect Robert Diamond, Jr. Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect David Komansky Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Elect James Rohr Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Amendment to the 1999 Stock Award and Incentive Plan Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Amendment to the 1999 Annual Incentive Performance Plan Mgmt For For Voted Blackrock Inc 05/24/2010 BLK 09247X101 Ratification of Auditor Mgmt For For Voted BP plc 04/15/2010 BP Accounts and Reports Mgmt For For Voted BP plc 04/15/2010 BP Directors' Remuneration Report Mgmt Abstain Against Voted BP plc 04/15/2010 BP Elect Paul Anderson Mgmt For For Voted BP plc 04/15/2010 BP Elect Antony Burgmans Mgmt For For Voted BP plc 04/15/2010 BP Elect Cynthia Carroll Mgmt For For Voted BP plc 04/15/2010 BP Elect Sir William Castell Mgmt For For Voted BP plc 04/15/2010 BP Elect Iain Conn Mgmt For For Voted BP plc 04/15/2010 BP Elect George David Mgmt For For Voted BP plc 04/15/2010 BP Elect Ian Davis Mgmt For For Voted BP plc 04/15/2010 BP Elect Robert Dudley Mgmt For For Voted BP plc 04/15/2010 BP Elect Douglas Flint Mgmt For For Voted BP plc 04/15/2010 BP Elect Byron Grote Mgmt For For Voted BP plc 04/15/2010 BP Elect Anthony Hayward Mgmt For For Voted BP plc 04/15/2010 BP Elect Andrew Inglis Mgmt For For Voted BP plc 04/15/2010 BP Elect DeAnne Julius Mgmt For For Voted BP plc 04/15/2010 BP Elect Carl-Henric Svanberg Mgmt For For Voted BP plc 04/15/2010 BP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted BP plc 04/15/2010 BP Adoption of New Articles Mgmt For For Voted BP plc 04/15/2010 BP Authority to Repurchase Shares Mgmt For For Voted BP plc 04/15/2010 BP Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted BP plc 04/15/2010 BP Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted BP plc 04/15/2010 BP Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted BP plc 04/15/2010 BP Renewal of Executive Directors' Incentive Plan Mgmt For For Voted BP plc 04/15/2010 BP Scrip Dividend Mgmt For For Voted BP plc 04/15/2010 BP Shareholder Proposal Regarding Report on Sunrise SAGD Project Mgmt Against For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Douglas H. Brooks Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Harriet Edelman Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Marvin J. Girouard Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director John W. Mims Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director George R. Mrkonic Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Erle Nye Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Rosendo G. Parra Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Elect Director Cece Smith Mgmt For For Voted Brinker International, Inc. 10/29/2009 EAT Ratify Auditors Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect LambertoAndreotti Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Lewis Campbell Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect James Cornelius Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Louis Freeh Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Laurie Glimcher Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Michael Grobstein Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Leif Johansson Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Alan Lacy Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Vicki Sato Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect Togo West, Jr. Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elect R. Sanders Williams Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Ratification of Auditor Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Common Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Elimination of Supermajority Requirement Applicable to Preferred Shareholders Mgmt For For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Bristol-Myers Squibb Company 05/04/2010 BMY Shareholder Proposal Regarding Animal Welfare ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Elect W. Bruce Hanks Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect C. G. Melville, Jr. Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect WilliamOwens Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Elect Glen Post III Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Ratification of Auditor Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Company Name Change Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL 2010 Executive Officer Short Term Incentive Plan Mgmt For For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Network Management Practices ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Limitations on Executive Compensation ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted CenturyTel, Inc. 05/20/2010 CTL Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Elect Samuel Armacost Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Franklyn Jenifer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Sam Nunn Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Elect John Watson Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Amendment to the By-Laws Regarding the Right to Call Special Meetings Mgmt For For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Payments to Governments ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Country Selection Guidelines ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHldr Against For Voted Chevron Corporation 05/26/2010 CVX Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHldr Against For Voted CMS Energy Corporation 05/21/2010 CMS Elect Merribel Ayres Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Jon Barfield Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Stephen Ewing Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Richard Gabrys Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect David Joos Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Philip Lochner, Jr. Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Michael Monahan Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect John Russell Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect Kenneth Way Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Elect John Yasinsky Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Ratification of Auditor Mgmt For For Voted CMS Energy Corporation 05/21/2010 CMS Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against For Voted CMS Energy Corporation 05/21/2010 CMS Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect S. Decker Anstrom Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Kenneth Bacon Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Sheldon Bonovitz Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Edward Breen Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Julian Brodsky Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Joseph Collins Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect J. Michael Cook Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Gerald Hassell Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Jeffrey Honickman Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Brian Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Ralph Roberts Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Judith Rodin Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Elect Michael Sovern Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Ratification of Auditor Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 2006 Cash Bonus Plan Mgmt For For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Comcast Corporation 05/20/2010 CMCSA 20030N101 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Armitage Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Richard Auchinleck Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Copeland, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kenneth Duberstein Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Ruth Harkin Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harold McGraw III Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect James Mulva Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Robert Niblock Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Harald Norvik Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Reilly Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Bobby Shackouls Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Victoria Tschinkel Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect Kathryn Turner Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Elect William Wade, Jr. Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Ratification of Auditor Mgmt For For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Risk Management Report ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding TRI Chemicals ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Conocophillips 05/12/2010 COP 20825C104 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Stephen Butler Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Dan Smith Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Gerald Smith Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Elect Mark Thompson Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Accounts and Reports Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Authority of Subsidiaries to Repurchase Shares Mgmt For For Voted Cooper Industries plc 04/27/2010 CBE G24140108 Authority to Set Price of Reissued Treasury Shares Mgmt For For Voted Cooper Industries plc 08/31/2009 CBE G24182100 Approve Reincorporation from Bermuda to Ireland through Scheme of Arrangement Mgmt For For Voted Cooper Industries plc 08/31/2009 CBE G24182100 Approve the Creation of Distributable Reserves Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect Roy Armes Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect ThomasCapo Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Elect Robert Welding Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Ratification of Auditor Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB Repeal of Classified Board Mgmt For For Voted Cooper Tire & Rubber Company 05/04/2010 CTB 2010 Incentive Compensation Plan Mgmt Against Against Voted Dover Corporation 05/06/2010 DOV Elect David Benson Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Robert Cremin Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Jean-Pierre Ergas Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Peter Francis Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Kristiane Graham Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect James Koley Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Robert Livingston Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Richard Lochridge Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Bernard Rethore Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Michael Stubbs Mgmt For For Voted Dover Corporation 05/06/2010 DOV Elect Mary Winston Mgmt For For Voted Dover Corporation 05/06/2010 DOV Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Ralph Alvarez Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Winfried Bischoff Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect R. David Hoover Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Franklyn Prendergast Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elect Kathi Seifert Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Repeal of Classified Board Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Elimination of Supermajority Requirement Mgmt For For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Exclusion of CEOs from Compensation Committee ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Eli Lilly and Company 04/19/2010 LLY Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted EnCana Corporation 11/25/2009 ECA Approve Reorganization/Restructuring Plan to Create Two Companies Mgmt N/A N/A Unvoted EnCana Corporation 11/25/2009 ECA Approve Employee Stock Option Plan for Cenovus Energy Inc. Mgmt N/A N/A Unvoted EnCana Corporation 11/25/2009 ECA Approve Shareholder Rights Plan for Cenovus Energy Inc. Mgmt N/A N/A Unvoted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Canning Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect M. Walter D'Alessio Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nicholas DeBenedictis Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Bruce DeMars Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Nelson Diaz Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Sue Ling Gin Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Rosemarie Greco Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Paul Joskow Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Richard Mies Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Palms Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect William Richardson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Thomas Ridge Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rogers, Jr. Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect John Rowe Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Stephen Steinour Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 Elect Donald Thompson Mgmt For For Voted Exelon Corporation 04/27/2010 EXC 30161N101 2011 Long-Term Incentive Plan Mgmt Against Against Voted Exelon Corporation 04/27/2010 EXC 30161N101 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Michael Boskin Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Peter Brabeck-Letmathe Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Larry Faulkner Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Jay Fishman Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Kenneth Frazier Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect William George Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Marilyn Nelson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Samuel Palmisano Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Steven Reinemund Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Rex Tillerson Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Elect Edward Whitacre, Jr. Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Human Right to Water ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding an Energy Technology Report ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against For Voted Exxon Mobil Corporation 05/26/2010 XOM 30231G102 Shareholder Proposal Regarding Report on Future Energy Trends ShrHldr Against For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Mark Bernstein Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Pamela Davies Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Sharon AllredDecker Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Edward Dolby Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Glenn Eisenberg Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Howard Levine Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect George Mahoney, Jr. Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect James Martin, Jr. Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Harvey Morgan Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Elect Dale Pond Mgmt For For Voted Family Dollar Stores, Inc. 01/21/2010 FDO Ratification of Auditor Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Accounts and Reports; Ratification of Board Acts Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Consolidated Accounts and Reports Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Allocation of Losses/Dividends Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreement with the French State Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreements with Directors Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Agreement with Novalis Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Repurchase Shares Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Stephane Richard Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Marc Maouche Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Elect Jean-Pierre Borderieux Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Shares to Holders of Orange SA Shares and Options Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Option-Based Liquidity Instruments to Holders of Orange SA Shares and Options Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Grant Stock Options to Employees and Executives Mgmt Against Against Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Issue Shares and/or Convertible Securities Under Employee Savings Plan Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Cancel Shares and Reduce Capital Mgmt For For Voted France Telecom 06/09/2010 FTE 35177Q105 Authority to Carry Out Formalities Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Elect Gene Betts Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Elect Thomas Poberezny Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Ratification of Auditor Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Amendment to the Employee Stock Purchase Plan Mgmt For For Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Reincorporation from the Cayman Islands to Switzerland Mgmt Against Against Voted Garmin Ltd. 05/20/2010 GRMN G37260109 Right to Adjourn Meeting Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Nicholas Chabraja Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect James Crown Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Fricks Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Jay Johnson Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect George Joulwan Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Paul Kaminski Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect John Keane Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Lester Lyles Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect William Osborn Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Elect Robert Walmsley Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Ratification of Auditor Mgmt For For Voted General Dynamics Corporation 05/05/2010 GD Shareholder Proposal Regarding Space Weapons ShrHldr Against For Voted General Electric Company 04/28/2010 GE Elect W. Geoffrey Beattie Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Cash, Jr. Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sir William Castell Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ann Fudge Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Susan Hockfield Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Jeffrey Immelt Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Andrea Jung Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Alan Lafley Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Lane Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Ralph Larsen Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Rochelle Lazarus Mgmt For For Voted General Electric Company 04/28/2010 GE Elect James Mulva Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Sam Nunn Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Roger Penske Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Robert Swieringa Mgmt For For Voted General Electric Company 04/28/2010 GE Elect Douglas Warner III Mgmt For For Voted General Electric Company 04/28/2010 GE Ratification of Auditor Mgmt For For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Requiring Key Committee Directors To Receive Less Than 20% Against Votes ShrHldr Against For Voted General Electric Company 04/28/2010 GE Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Genuine Parts Company 04/19/2010 GPC Elect Mary Bullock Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jean Douville Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Thomas Gallagher Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect George Guynn Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect John Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Michael Johns Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect J. Hicks Lanier Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Wendy Needham Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Jerry Nix Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Larry Prince Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Elect Gary Rollins Mgmt For For Voted Genuine Parts Company 04/19/2010 GPC Ratification of Auditor Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Alan M. Bennett Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Thomas M. Bloch Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Richard C. Breeden Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Robert A. Gerard Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Len J. Lauer Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director David B. Lewis Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Tom D. Seip Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director L. Edward Shaw, Jr. Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Russell P. Smyth Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Elect Director Christianna Wood Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted H&RBlock, Inc. 09/24/2009 HRB Amend Omnibus Stock Plan Mgmt Against Against Voted H&RBlock, Inc. 09/24/2009 HRB Ratify Auditors Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Terry D. Growcock Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Leslie F. Kenne Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director David B. Rickard Mgmt For For Voted Harris Corp. 10/23/2009 HRS Elect Director Gregory T. Swienton Mgmt For For Voted Harris Corp. 10/23/2009 HRS Ratify Auditors Mgmt For For Voted Harris Corp. 10/23/2009 HRS Require Independent Board Chairman ShrHldr For Against Voted Honeywell International Inc. 04/26/2010 HON Elect Gordon Bethune Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Kevin Burke Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Jaime Chico Pardo Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect David Cote Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect D. Scott Davis Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Linnet Deily Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Lord Clive Hollick Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect George Paz Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Bradley Sheares Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Elect Michael Wright Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Ratification of Auditor Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Amendment to Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Advisory Vote on Executive Compensation Mgmt For For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Honeywell International Inc. 04/26/2010 HON Shareholder Proposal Regarding Human Rights ShrHldr Against For Voted IBERIABANK Corp. 08/24/2009 IBKC Increase Authorized Common Stock Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Accounts and Reports Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Directors' Remuneration Report Mgmt Abstain Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Allocation of Profits/Dividends Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect Graham Allan Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect Ralph Kugler Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Elect David Webster Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Appointment of Auditor Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Set Auditor's Fees Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authorisation of Political Donations Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Repurchase Shares Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Adoption of New Articles Mgmt For For Voted Intercontinental Hotels Group PLC 05/28/2010 IHG 45857P301 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Alain Belda Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Cathleen Black Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect WilliamBrody Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Kenneth Chenault Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Michael Eskew Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Shirley Jackson Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Andrew Liveris Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect W. James McNerney, Jr. Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Taizo Nishimuro Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect James Owens Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Samuel Palmisano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Joan Spero Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Sidney Taurel Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Elect Lorenzo Zambrano Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Ratification of Auditor Mgmt For For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted International Business Machines Corporation 04/27/2010 IBM Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr For Against Voted Intersil Corporation 10/06/2009 ISIL 46069S109 Amend Omnibus Stock Plan Mgmt Against Against Voted Intersil Corporation 10/06/2009 ISIL 46069S109 Approve Stock Option Exchange Program Mgmt Against Against Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Colleen Barrett Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect M. Anthony Burns Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Maxine Clark Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Thomas Engibous Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Kent Foster Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Geraldine Laybourne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Burl Osborne Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Leonard Roberts Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Javier Teruel Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect R. Gerald Turner Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Myron Ullman III Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Elect Mary Beth West Mgmt For For Voted J.C. Penney Company, Inc. 05/21/2010 JCP Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Mary Coleman Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect James Cullen Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Michael Johns Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Susan Lindquist Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Anne Mulcahy Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Leo Mullin Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Perez Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect Charles Prince Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect David Satcher Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Elect William Weldon Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Ratification of Auditor Mgmt For For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Johnson & Johnson 04/22/2010 JNJ Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Crandall Bowles Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Stephen Burke Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Cote Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Crown Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect James Dimon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Ellen Futter Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Gray, III Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Laban Jackson, Jr. Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect David Novak Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect Lee Raymond Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Elect William Weldon Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Ratification of Auditor Mgmt For For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Advisory Vote on Executive Compensation Mgmt Against Against Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Report of Ratio Between CEO and Employee Pay ShrHldr Against For Voted JPMorgan Chase & Co. 05/18/2010 JPM 46625H100 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect John Alm Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Dennis Beresford Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect John Bergstrom Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Abelardo Bru Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Robert Decherd Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Thomas Falk Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Mae Jemison Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect James Jenness Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Ian Read Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Linda Rice Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect Marc Shapiro Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Elect G. Craig Sullivan Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Ratification of Auditor Mgmt For For Voted Kimberly-Clark Corporation 04/29/2010 KMB Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Brunner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ralph Clark Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Robert Enloe, III Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Richard Fisher Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Matthew Flanigan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Karl Glassman Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Ray Griffith Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect David Haffner Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Joseph McClanathan Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Judy Odom Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Maurice Purnell, Jr. Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Elect Phoebe Wood Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Ratification of Auditor Mgmt For For Voted Leggett & Platt, Incorporated 05/13/2010 LEG Amendment to the Flexible Stock Plan Mgmt Against Against Voted Leggett & Platt, Incorporated 05/13/2010 LEG Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Robert H. Swanson, Jr. Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director David S. Lee Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Lothar Maier Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Richard M. Moley Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Elect Director Thomas S. Volpe Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Approve Executive Incentive Bonus Plan Mgmt For For Voted Linear Technology Corporation 11/04/2009 LLTC Ratify Auditors Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Richard H. Anderson Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Victor J. Dzau Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director William A. Hawkins Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director S. Ann Jackson Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Denise M. O'Leary Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Robert C. Pozen Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Jean-pierre Rosso Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Elect Director Jack W. Schuler Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Ratify Auditors Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Medtronic, Inc. 08/27/2009 MDT Amend Omnibus Stock Plan Mgmt Against Against Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Leslie Brun Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Cech Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Richard Clark Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Glocer Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Steven Goldstone Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Harrison, Jr. Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Harry Jacobson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect William Kelley Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect C. Robert Kidder Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Rochelle Lazarus Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Carlos Represas Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Patricia Russo Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Thomas Shenk Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Anne Tatlock Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Craig Thompson Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Wendell Weeks Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Elect Peter Wendell Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 Ratification of Auditor Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Incentive Stock Plan Mgmt For For Voted Merck & Co., Inc. 05/25/2010 MRK 58933Y105 2010 Non-Employee Directors Stock Option Plan Mgmt For For Voted Merck & Co., Inc. 08/07/2009 MRK Approve Acquisition Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect R. Glenn Hubbard Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect Alfred Kelly, Jr. Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect James Kilts Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Elect David Satcher Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Ratification of Auditor Mgmt For For Voted MetLife, Inc. 04/27/2010 MET 59156R108 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director William H. Gates, III Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Steven A. Ballmer Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Dina Dublon Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Raymond V. Gilmartin Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Reed Hastings Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Maria Klawe Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director David F. Marquardt Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Charles H. Noski Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Elect Director Helmut Panke Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Ratify Auditors Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Permit Right to Call Special Meeting Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Voted Microsoft Corporation 11/19/2009 MSFT Adopt Principles for Health Care Reform ShrHldr Against For Voted Microsoft Corporation 11/19/2009 MSFT Report on Charitable Contributions ShrHldr Against For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect John Cleghorn Mgmt For For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect Charles Herington Mgmt For For Voted Molson Coors Brewing Company 06/02/2010 TAP 60871R209 Elect David O'Brien Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Roy Bostock Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Erskine Bowles Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Howard Davies Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect James Gorman Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect James Hance, Jr. Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Nobuyuki Hirano Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect C. Robert Kidder Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect John Mack Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Donald Nicolaisen Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Charles Noski Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Hutham Olayan Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect O. Griffith Sexton Mgmt For For Voted Morgan Stanley 05/18/2010 MS Elect Laura Tyson Mgmt For For Voted Morgan Stanley 05/18/2010 MS Ratification of Auditor Mgmt For For Voted Morgan Stanley 05/18/2010 MS Advisory Vote on Executive Compensation Mgmt For For Voted Morgan Stanley 05/18/2010 MS Amendment to the 2007 Equity Incentive Compensation Plan Mgmt For For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHldr Against For Voted Morgan Stanley 05/18/2010 MS Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHldr Against For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Brian L. Halla Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Steven R. Appleton Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Gary P. Arnold Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Richard J. Danzig Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director John T. Dickson Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Robert J. Frankenberg Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Modesto A. Maidique Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Edward R. McCracken Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Elect Director Roderick C. McGeary Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Ratify Auditors Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Approve Executive Incentive Bonus Plan Mgmt For For Voted National Semiconductor Corporation 09/25/2009 NSM Approve Omnibus Stock Plan Mgmt Against Against Voted National Semiconductor Corporation 09/25/2009 NSM Approve Repricing of Options Mgmt Against Against Voted NSTAR 05/06/2010 NST 67019E107 Elect Gary Countryman Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Elect James DiStasio Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Elect Thomas May Mgmt For For Voted NSTAR 05/06/2010 NST 67019E107 Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Spencer Abraham Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Chalsty Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Stephen Chazen Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Edward Djerejian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect John Feick Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Carlos Gutierrez Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Ray Irani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Irvin Maloney Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Avedick Poladian Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rodolfo Segovia Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Aziz Syriani Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Rosemary Tomich Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Elect Walter Weisman Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Re-approval of Performance Goals under the 2005 Long-Term Incentive Plan Mgmt Against Against Voted Occidental Petroleum Corporation 05/07/2010 OXY Advisory Vote on Executive Compensation Mgmt For For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Restricting Executive Compensation ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Report on Host Country Regulations ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Security of Chemical Facilities ShrHldr Against For Voted Occidental Petroleum Corporation 05/07/2010 OXY Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Wren Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Bruce Crawford Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Alan Batkin Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Robert Clark Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Leonard Coleman, Jr. Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Errol Cook Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Susan Denison Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Michael Henning Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Murphy Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect John Purcell Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Linda Rice Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Elect Gary Roubos Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Ratification of Auditor Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Amendment to the 2007 Incentive Award Plan Mgmt Against Against Voted Omnicom Group Inc. 05/25/2010 OMC Adoption of Majority Vote for Election of Directors Mgmt For For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Reimbursement of Solicitation Expenses ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Omnicom Group Inc. 05/25/2010 OMC Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Issue Shares in Connection with Acquisition of PARIS RE Holdings Limited Mgmt For For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Approve Increase in Size of Board from 11 to 12 Mgmt For For Voted Partnerre Ltd (frm. Partnerre Holdings Ltd. ) 09/24/2009 PRE G6852T105 Amend the 2005 Employee Equity Plan Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect John Rollwagen Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Vito Baumgartner Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Jean-Paul Montupet Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Elect Lucio Stanca Mgmt For For Voted PartnerRe Ltd. 05/12/2010 PRE G6852T105 Ratification of Auditor Mgmt For For Voted PDL BioPharma, Inc. 06/09/2010 PDLI 69329Y104 Elect Harold Selick Mgmt For For Voted PDL BioPharma, Inc. 06/09/2010 PDLI 69329Y104 Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Shona Brown Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ian Cook Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Dina Dublon Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Victor Dzau Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Ray Hunt Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Alberto Ibarguen Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Arthur Martinez Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Indra Nooyi Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Sharon Rockefeller Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect James Schiro Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Lloyd Trotter Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Elect Daniel Vasella Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/05/2010 PEP Amendment to the 2007 Long-Term Incentive Plan Mgmt Against Against Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PepsiCo, Inc. 05/05/2010 PEP Shareholder Proposal Regarding Report on Public Policy Issues ShrHldr Against For Voted Pfizer Inc. 04/22/2010 PFE Elect Dennis Ausiello Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Michael Brown Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect M. Anthony Burns Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Robert Burt Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect W. Don Cornwell Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Frances Fergusson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Gray, III Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Constance Horner Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect James Kilts Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Jeffrey Kindler Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect George Lorch Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect John Mascotte Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Suzanne Nora Johnson Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect Stephen Sanger Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Elect William Steere, Jr. Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Ratification of Auditor Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Advisory Vote on Executive Compensation Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Amendment to Bylaws Regarding the Right to Call a Special Meeting Mgmt For For Voted Pfizer Inc. 04/22/2010 PFE Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Elect Harold Brown Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Mathis Cabiallavetta Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Louis Camilleri Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect J. Dudley Fishburn Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Jennifer Li Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Graham Mackay Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Sergio Marchionne Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Lucio Noto Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Carlos Slim Helu Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Elect Stephen Wolf Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Ratification of Auditor Mgmt For For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Food Insecurity and Tobacco Use ShrHldr Against For Voted Philip Morris International Inc. 05/12/2010 PM Shareholder Proposal Regarding Human Rights Protocols ShrHldr Against For Voted PPG Industries, Inc. 04/15/2010 PPG Elect James Berges Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Victoria Haynes Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Elect Martin Richenhagen Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Ratification of Auditor Mgmt For For Voted PPG Industries, Inc. 04/15/2010 PPG Shareholder Proposal Regarding Environmental Accountability Report ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Graham Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Stuart Heydt Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Elect Craig Rogerson Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Repeal of Classified Board Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Ratification of Auditor Mgmt For For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted PPL Corporation 05/19/2010 PPL 69351T106 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Michael Dan Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect C. Daniel Gelatt Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Sandra Helton Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Elect Larry Zimpleman Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 2010 Stock Incentive Plan Mgmt For For Voted Principal Financial Group, Inc. 05/18/2010 PFG 74251V102 Ratification of Auditor Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Albert Gamper, Jr. Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Conrad Harper Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect William Hickey Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Ralph Izzo Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Shirley Jackson Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect David Lilley Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Thomas Renyi Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Hak Cheol Shin Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Elect Richard Swift Mgmt For For Voted Public Service Enterprise Group Incorporated 04/20/2010 PEG Ratification of Auditor Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Edward Mueller Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Charles Biggs Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect K. Dane Brooksher Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Peter Hellman Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect R. David Hoover Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Patrick Martin Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Caroline Matthews Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Wayne Murdy Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Jan Murley Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Michael Roberts Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect James Unruh Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Elect Anthony Welters Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Ratification of Auditor Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Amendment to the Employee Stock Purchase Plan Mgmt For For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Qwest Communications International Inc. 05/12/2010 Q Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Rio Tinto plc 04/15/2010 RIO Accounts and Reports Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Directors' Remuneration Report Mgmt Abstain Against Voted Rio Tinto plc 04/15/2010 RIO Elect Robert Brown Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Elect Ann Godbehere Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Elect SamuelWalsh Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Guy Elliott Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Michael Fitzpatrick Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Re-elect Lord Kerr of Kinlochard Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted Rio Tinto plc 04/15/2010 RIO Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Repurchase Rio Tinto plc Shares Mgmt For For Voted Rio Tinto plc 04/15/2010 RIO Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Accounts and Reports Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Consolidated Accounts and Reports Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Allocation of Profits/Dividends Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Related Party Transactions Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Ratification of the Co-option of Serge Weinberg Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Catherine Brechignac Mgmt For N/A Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Robert Castaigne Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Lord Douro Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Christian Mulliez Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Elect Christopher Viehbacher Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Authority to Repurchase Shares Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Amendments to Articles Mgmt For For Voted Sanofi-Aventis 05/17/2010 SAN 80105N105 Authority to Carry Out Formalities Mgmt For For Voted Sasol Ltd 11/27/2009 Accept Financial Statements and Statutory Reports for Year Ended 30 June 2009 Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Brian Connellan as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Henk Dijkgraaf as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Nolitha Fakude as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Imogen Mkhize as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Re-elect Tom Wixley as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Elect Colin Beggs as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Elect Johnson Njeke as Director Mgmt For For Voted Sasol Ltd 11/27/2009 Reappoint KPMG Inc as Auditors of the Company and AW van der Lith as the Individual Registered Auditor Mgmt For For Voted Sasol Ltd 11/27/2009 Authorize Repurchase of Up to 4 Percent of Issued Share Capital Mgmt For For Voted Sasol Ltd 11/27/2009 Approve Remuneration of Non-Executive Directors with Effect from 1 July 2009 Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Caleb Fort Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect John Mullin, III Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Philippe Rollier Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Elect Thomas Whiddon Mgmt For For Voted Sonoco Products Company 04/21/2010 SON Ratification of Auditor Mgmt For For Voted Telus Corporation 05/05/2010 T 87971M202 Shareholder Rights Plan Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Presentation of Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Consolidated Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Accounts and Reports Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Allocation of Profits/Dividends Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Ratification of Board Acts Mgmt Against Against Voted Tenaris SA 06/02/2010 TEN 88031M109 Election of Directors Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Directors' Fees Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Authority to Repurchase Shares Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Electronic Communications Mgmt For For Voted Tenaris SA 06/02/2010 TEN 88031M109 Presentation of Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Consolidated Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Accounts and Reports Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Allocation of Profits/Dividends Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Ratification of Board Acts Mgmt Against N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Election of Directors Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Directors' Fees Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Appointment of Auditor and Authority to Set Fees Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Authority to Repurchase Shares Mgmt For N/A Voted Tenaris SA 06/02/2010 TEN 88031M109 Electronic Communications Mgmt For N/A Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ralph Babb, Jr. Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Boren Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Daniel Carp Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Carrie Cox Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect David Goode Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Stephen MacMillan Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Pamela Patsley Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Wayne Sanders Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Ruth Simmons Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Richard Templeton Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Elect Christine Whitman Mgmt For For Voted Texas Instruments Incorporated 04/15/2010 TXN Ratification of Auditor Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Zoe Baird Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Sheila Burke Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Cash, Jr. Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect John Finnegan Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Martin McGuinn Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Lawrence Small Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Jess Soderberg Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Daniel Somers Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Karen Williams Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect James Zimmerman Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Elect Alfred Zollar Mgmt For For Voted The Chubb Corporation 04/27/2010 CB Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect F. Duane Ackerman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect David Batchelder Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Francis Blake Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Ari Bousbib Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Gregory Brenneman Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Albert Carey Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Armando Codina Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Bonnie Hill Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Elect Karen Katen Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 05/20/2010 HD Approval of Material Terms of Performance Goals Under the 2005 Omnibus Stock Incentive Plan Mgmt Against Against Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Cumulative Voting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Employment Diversity Report ShrHldr Against For Voted The Home Depot, Inc. 05/20/2010 HD Shareholder Proposal Regarding Reincorporation ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Berndt Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Charles Bunch Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Paul Chellgren Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Robert Clay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Kay James Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Richard Kelson Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Bruce Lindsay Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Anthony Massaro Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Jane Pepper Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect James Rohr Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Donald Shepard Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Lorene Steffes Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Dennis Strigl Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Stephen Thieke Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Thomas Usher Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect George Walls, Jr. Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Elect Helge Wehmeier Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Ratification of Auditor Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Advisory Vote on Executive Compensation Mgmt For For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Shareholder Approval of Golden Parachutes ShrHldr Against For Voted The PNC Financial Services Group, Inc. 04/27/2010 PNC Shareholder Proposal Regarding Non-Deductible Compensation ShrHldr Against For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Kenneth I. Chenault Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Scott D. Cook Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Rajat K. Gupta Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director A.G. Lafley Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Charles R. Lee Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Lynn M. Martin Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Robert A. McDonald Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director W. James McNerney, Jr. Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Johnathan A. Rodgers Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ralph Snyderman Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Mary Agnes Wilderotter Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Patricia A. Woertz Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Elect Director Ernesto Zedillo Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Ratify Auditors Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Amend Code of Regulations Mgmt For For Voted The Procter & Gamble Company 10/13/2009 PG Approve Omnibus Stock Plan Mgmt Against Against Voted The Procter & Gamble Company 10/13/2009 PG Provide for Cumulative Voting ShrHldr Against For Voted The Procter & Gamble Company 10/13/2009 PG Advisory Vote to Ratify Named Executive Officers' Compensation ShrHldr Against For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Alan Beller Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect John Dasburg Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Janet Dolan Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Kenneth Duberstein Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Jay Fishman Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Lawrence Graev Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Patricia Higgins Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Thomas Hodgson Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Cleve Killingsworth, Jr. Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Blythe McGarvie Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Donald Shepard Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Elect Laurie Thomsen Mgmt For For Voted The Travelers Companies, Inc. 05/04/2010 TRV 89417E109 Ratification of Auditor Mgmt For For Voted The Washington Post Company 05/13/2010 WPO Elect Lee Bollinger Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Elect Christopher Davis Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Elect John Dotson, Jr. Mgmt Withhold Against Voted The Washington Post Company 05/13/2010 WPO Amendment to the Incentive Compensation Plan Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director M. Jay Allison Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director James C. Day Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard T. Du Moulin Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director J. Wayne Leonard Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jon C. Madonna Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Joseph H. Netherland Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Richard A. Pattarozzi Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Nicholas Sutton Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Cindy B. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Dean E. Taylor Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Elect Director Jack E. Thompson Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Approve Omnibus Stock Plan Mgmt For For Voted Tidewater Inc. 07/09/2009 TDW Ratify Auditors Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Carole Black Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Glenn Britt Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Thomas Castro Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect David Chang Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect James Copeland, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Peter Haje Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Donna James Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Don Logan Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect N.J. Nicholas, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect Wayne Pace Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect EdwardShirley Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Elect John Sununu Mgmt For For Voted Time Warner Cable Inc. 05/24/2010 TWC 88732J207 Ratification of Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Accounts and Reports Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Consolidated Accounts and Reports Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Allocation of Profits/Dividends Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Related Party Transactions Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Retirement Indemnity, Supplementary Pension Plan and Severance Package for Christophe de Margerie Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Repurchase Shares Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Thierry Desmarest Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Thierry de Rudder Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Gunnar Brock Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Appointment of Auditor (Ernst & Young Audit) Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Appointment of Auditor (KPMG Audit) Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Replacement of Alternate Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Replacement of Alternate Auditor Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/or Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments Mgmt Against Against Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/or Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Increase Capital in Consideration for Contributions in Kind Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Issue Shares and/Convertible Securities Under Employee Savings Plan Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Authority to Grant Stock Options Mgmt For For Voted TOTAL SA 05/21/2010 FP 89151E109 Shareholder Proposal Regarding Collective Investment Funds Mgmt Against For Voted TOTAL SA 05/21/2010 FP 89151E109 Elect Claude Clement Mgmt For N/A Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Accounts and Reports Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Ratification of Board Acts Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Edward Breen Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Michael Daniels Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Timothy Donahue Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brian Duperreault Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Bruce Gordon Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Rajiv Gupta Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect John Krol Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Brendan O'Neill Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect William Stavropoulos Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect Sandra Wijnberg Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Elect R. David Yost Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Appointment of Special Auditor Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Allocation of Profits/Dividends Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Special Dividend/Reduction in Par Value Mgmt Against Against Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Adoption of Plurality Vote in Contested Elections Mgmt For For Voted Tyco International Ltd. 03/10/2010 TYC H89128104 Transaction of Other Business Mgmt Against Against Voted United Parcel Service, Inc. 05/06/2010 UPS Elect F. Duane Ackerman Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Michael Burns Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect D. Scott Davis Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Stuart Eizenstat Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect MichaelEskew Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect William Johnson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Ann Livermore Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Rudy Markham Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect John Thompson Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Elect Carol Tome Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Ratification of Auditor Mgmt For For Voted United Parcel Service, Inc. 05/06/2010 UPS Adoption of Majority Vote for Election of Directors Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Louis Chenevert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect John Faraci Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jean-Pierre Garnier Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Jamie Gorelick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Carlos Gutierrez Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Edward Kangas Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Charles Lee Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard McCormick Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Harold McGraw III Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Richard Myers Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect H. Patrick Swygert Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Andre Villeneuve Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Elect Christine Whitman Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Ratification of Auditor Mgmt For For Voted United Technologies Corporation 04/14/2010 UTX Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Edward Noonan Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jeffrey Greenberg Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect John Hendrickson Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Sumit Rajpal Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Edward Noonan Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect C.N. Rupert Atkin Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Patrick Barry Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Julian Bosworth Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Michael Carpenter Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Rodrigo Castro Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jane Clouting Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Joseph Consolino Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect C. Jerome Dill Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Andrew Downey Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Kerry Emanuel Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jonathan Ewington Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Andrew Gibbs Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Michael Greene Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Nicholas Hales Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Mark Johnson Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Anthony Keys Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Robert Kuzloski Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Gillian Langford Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Stuart Mercer Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Paul Miller Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Jean-Marie Nessi Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect George Reeth Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Julian Ross Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Rafael Saer Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Verner Southey Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Giuseppe Venesiani Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Nigel Wachman Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Conan Ward Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Elect Lixin Zeng Mgmt For For Voted Validus Holdings, Ltd. 05/05/2010 VR G9319H102 Ratification of Auditor Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Richard Carrion Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect M. Frances Keeth Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Robert Lane Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Sandra Moose Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Joseph Neubauer Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Donald Nicolaisen Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Thomas O'Brien Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Clarence Otis, Jr. Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Hugh Price Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Ivan Seidenberg Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect Rodney Slater Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Snow Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Elect John Stafford Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Ratification of Auditor Mgmt For For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Advisory Vote on Executive Compensation Mgmt Against Against Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Voted Verizon Communications Inc. 05/06/2010 VZ 92343V104 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against For Voted Vodafone Group plc 07/28/2009 92857W209 Accept Financial Statements and Statutory Reports Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Sir John Bond as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect John Buchanan as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Vittorio Colao as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Michel Combes as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Andy Halford as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Alan Jebson as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Samuel Jonah as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Nick Land as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Anne Lauvergeon as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Simon Murray as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Elect Stephen Pusey as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Luc Vandevelde as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Anthony Watson as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Re-elect Philip Yea as Director Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve Final Dividend of 5.20 Pence Per Ordinary Share Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve Remuneration Report Mgmt Abstain Against Voted Vodafone Group plc 07/28/2009 92857W209 Reappoint Deloitte LLP as Auditors of the Company Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise the Audit Committee to Fix Remuneration of Auditors Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Subject to the Passing of Resolution 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Authorise 5,200,000,000 Ordinary Shares for Market Purchase Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Adopt New Articles of Association Mgmt For For Voted Vodafone Group plc 07/28/2009 92857W209 Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Aida Alvarez Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect James Breyer Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect M. Michele Burns Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect James Cash, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Roger Corbett Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Douglas Daft Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Michael Duke Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Gregory Penner Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Steven Reinemund Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect H. Lee Scott, Jr. Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Arne Sorenson Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Jim Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect S. Robson Walton Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Christopher Williams Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Elect Linda Wolf Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Ratification of Auditor Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT ASDA Limited Sharesave Plan 2000 Mgmt Against Against Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against For Voted Wal-Mart Stores, Inc. 06/04/2010 WMT Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Baker II Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Chen Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Lloyd Dean Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Engel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Enrique Hernandez, Jr. Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Donald James Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Richard McCormick Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Mackey McDonald Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Cynthia Milligan Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Nicholas Moore Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Philip Quigley Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Judith Runstad Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Stephen Sanger Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Robert Steel Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect John Stumpf Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Elect Susan Swenson Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Advisory Vote on Executive Compensation Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Increase of Authorized Common Stock Mgmt Against Against Voted Wells Fargo & Company 04/27/2010 WFC Ratification of Auditor Mgmt For For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Advisory Vote on Executive Compensation (Say on Pay) ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Reviewing Charitable Spending ShrHldr Against For Voted Wells Fargo & Company 04/27/2010 WFC Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Voted Wyeth 07/20/2009 Approve Merger Agreement Mgmt For For Voted Wyeth 07/20/2009 Adjourn Meeting Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert M. Amen Mgmt For For Voted Wyeth 07/20/2009 Elect Director Michael J. Critelli Mgmt For For Voted Wyeth 07/20/2009 Elect Director Frances D. Fergusson Mgmt For For Voted Wyeth 07/20/2009 Elect Director Victor F. Ganzi Mgmt For For Voted Wyeth 07/20/2009 Elect Director Robert Langer Mgmt For For Voted Wyeth 07/20/2009 Elect Director John P. Mascotte Mgmt For For Voted Wyeth 07/20/2009 Elect Director Raymond J. McGuire Mgmt For For Voted Wyeth 07/20/2009 Elect Director Mary Lake Polan Mgmt For For Voted Wyeth 07/20/2009 Elect Director Bernard Poussot Mgmt For For Voted Wyeth 07/20/2009 Elect Director Gary L. Rogers Mgmt For For Voted Wyeth 07/20/2009 Elect Director John R. Torell III Mgmt For For Voted Wyeth 07/20/2009 Ratify Auditors Mgmt For For Voted Wyeth 07/20/2009 Report on Political Contributions ShrHldr Against For Voted Wyeth 07/20/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHldr Against For Voted Xerox Corporation 02/05/2010 XRX Issuance of Shares Pursuant to Merger Mgmt For For Voted Xerox Corporation 02/05/2010 XRX Right to Adjourn Meeting Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Glenn Britt Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Ursula Burns Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Richard Harrington Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect William Hunter Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Robert McDonald Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect N.J. Nicholas, Jr. Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Charles Prince Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Ann Reese Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Elect Mary Wilderotter Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Ratification of Auditor Mgmt For For Voted Xerox Corporation 05/20/2010 XRX Amendment to the 2004 Performance Incentive Plan Mgmt Against Against Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Philip T. Gianos Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Moshe N. Gavrielov Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director John L. Doyle Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Jerald G. Fishman Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director William G. Howard, Jr. Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director J. Michael Patterson Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director Marshall C. Turner Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Elect Director E.W. Vanderslice Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Amend Qualified Employee Stock Purchase Plan Mgmt For For Voted Xilinx, Inc. 08/12/2009 XLNX Amend Omnibus Stock Plan Mgmt Against Against Voted Xilinx, Inc. 08/12/2009 XLNX Ratify Auditors Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Joseph Mauriello Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Eugene McQuade Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Elect Clayton Rose Mgmt For For Voted XL Capital Ltd 04/30/2010 XL G98255105 Ratification of Auditor Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Reincorporation from Cayman Islands to Ireland Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Right to Adjourn Meeting Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Creation of Distributable Reserves Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Amendments to Articles - Director Nomination Procedures Mgmt Against Against Voted XL Capital Ltd. 04/30/2010 XL G98255105 Amendments to Articles - Change in Company Name Mgmt For For Voted XL Capital Ltd. 04/30/2010 XL G98255105 Right to Adjourn Meeting Mgmt For For Voted Federated Prudent DollarBear Fund (formerly, Federated Prudent Global Income Fund) IssuerName MeetingDate Ticker CUSIP ProposalText Proponent Vote Cast For/ Against Mgmt Logical Ballot Status Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Leanne Baker Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Douglas Beaumont Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Sean Boyd Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Clifford Davis Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect DavidGarofalo Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Bernard Kraft Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Mel Leiderman Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect James Nasso Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect J. Merfyn Roberts Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Eberhard Scherkus Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Howard Stockford Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Elect Pertti Voutilainen Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Amendment to Stock Option Plan Mgmt For For Voted Agnico-Eagle Mines Ltd. 04/30/2010 AEM Board Size Mgmt For For Voted Compania De Minas Buenaventura S.A. 10/12/2009 Authorize Repurchase of Shares Mgmt For For Voted Compania de Minas Buenaventura S.A.A. 03/26/2010 BUENAVC1 Accounts and Reports Mgmt For For Voted Compania de Minas Buenaventura S.A.A. 03/26/2010 BUENAVC1 Accounts and Reports Mgmt For For Voted Compania de Minas Buenaventura S.A.A. 03/26/2010 BUENAVC1 Appointment of Auditor Mgmt For For Voted Compania de Minas Buenaventura S.A.A. 03/26/2010 BUENAVC1 Allocation of Profits/Dividends Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect John Auston Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect K. Ross Cory Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Robert Gilmore Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Geoffrey Handley Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Wayne Lenton Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Jonathan Rubenstein Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Donald Shumka Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Elect Paul Wright Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Appointment of Auditor Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Authority to Set Auditor's Fees Mgmt For For Voted Eldorado Gold Corp. 05/06/2010 ELD Directors' Fees Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Ian Telfer Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Douglas Holtby Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Charles Jeannes Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect John Bell Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Lawrence Bell Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Beverley Briscoe Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Peter Dey Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect P. Randy Reifel Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect A. Dan Rovig Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Elect Kenneth Williamson Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Appointment of Auditor and Authority to Set Fees Mgmt For For Voted Goldcorp Inc. 05/19/2010 G Shareholder Proposal Regarding Policy on Indigenous Communities Mgmt Against For Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Accounts and Reports Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Elect Kadri Dagdelen Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Elect Philippe Lietard Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Elect Robert Israel Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Elect Norborne Cole Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Elect Karl Voltaire Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Directors' Remuneration Report Mgmt Abstain N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Directors' Fees Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Appointment of Auditor Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Increase in Authorised Capital Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Amendments to Memorandum Regarding Authorised Capital Mgmt For N/A Voted Randgold Resources Limited 05/04/2010 RRS G73740113 Amendments to Articles Regarding Authorised Capital Mgmt For N/A Voted Randgold Resources Limited 12/16/2009 RRS G73740113 Purchase of Equity Interest Mgmt For For Voted Royal Gold, Inc. 11/18/2009 RGLD Elect Director Stanley Dempsey Mgmt For For Voted Royal Gold, Inc. 11/18/2009 RGLD Elect Director Tony Jensen Mgmt For For Voted Royal Gold, Inc. 11/18/2009 RGLD Ratify Auditors Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Peter Marrone Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Patrick Mars Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Juvenal Mesquita Filho Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Antenor Silva, Jr. Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Nigel Lees Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Dino Titaro Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect John Begeman Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Robert Horn Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Richard Graff Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Carl Renzoni Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Elect Alexander Davidson Mgmt For For Voted Yamana Gold Inc. 05/05/2010 YRI 98462Y100 Appointment of Auditor Mgmt For For Voted Federated Fund For U.S. Government Securities Federated Intermediate Corporate Bond Fund Federated Real Return Bond Fund Federated Short-Term Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named funds were entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Income Securities Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
